DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interference fit of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 5,878,827).
In re claim 1, Fox teaches a unitary frame comprising a base portion and a handle system (fig. 1-3), the base portion having a first end region and a second end region, the handle system extending from the first end region of the base portion of the frame (fig. 3); a bucket coupled to the base portion of the frame (fig. 1-32); a drive mechanism coupled to a bottom surface of the base portion of the frame (at 25a-d); a first rotatable rear wheel (22a) and a second rotatable rear wheel (22b) coupled to the first end region of the base portion of the frame; and a first front wheel coupled to the second end region of the base portion of the frame and to the drive mechanism, wherein the first front wheel is driven by the drive mechanism (fig. 3).
Fox differs in that it does not teach a second front wheel. Nonetheless, the examiner notes that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Further the examiner notes that inclusion of a second front wheel is known in the wheelbarrow arts. See, for example, Jin (US 10,112,635).
In re claim 2, Fox teaches the first rotatable rear wheel, the second rotatable rear wheel, or both are designed to both rotate and swivel (they are castor wheels, see col. 3, ln 60-65).
In re claim 3, the examiner takes the position it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide materials as disclosed in the listed claims, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of their suitability for the intended use. For example, one would of ordinary skill in the art would recognize that stainless steel holds several advantages. In addition to strength, it is well known that stainless steel offers the advantage of offering significant protection against rust.
In re claim 4, Fox differs in that it doesn’t teach the front side is planar. The examiner takes the position that switching out the curved front side for a planar front side would be an obvious matter of design choice to a person of ordinary skill in the art at the time of invention. The examiner notes that such bucket configurations are known. See, for example, Landry (US 3,323,837)
In re claim 5, Fox further teaches the handle system comprises a first handle member and a second handle member (fig. 3).
In re claim 6, Fox teaches a first portion of the handle system, a second portion of the handle system, or both, extend above a base portion of the frame (fig. 1-2).
In re claim 7, Fox teaches a bottom surface of the bucket comprises a mounting region having an opening (24A-D), the opening of the mounting region is designed for receiving a connecting member coupled to the base portion of the frame (at 25A-D).
In re claim 8, Fox differs in that it does not teach the opening of the mounting region forms an interference fit with the connecting member. The examiner takes official notice that the use of interference fit for fastening two components together was well known by one of ordinary skill in the art at the time of invention and would have been obvious to incorporate into Fox.
In re claim 9, Fox further discloses the mounting region further comprises a fastener for securing the connecting member thereto (col. 4, ln 1-4).
In re claim 10, Fox further teaches the mounting region further comprises a locking system for securing the connecting member thereto (col. 4, ln 1-4 [Wingdings font/0xE0] the angle iron mountings/bolts in conjunction with bolts can be used to lock the bucket in place; col. 3, ln 21-28).
In re claim 11, Fox further teaches an integrated braking system coupled to one or more of the wheels, to the handle system, or both (4).
In re claim 12, Fox further teaches an integrated throttle system coupled to the drive mechanism, the handle system, or both (abstract).
In re claim 13, Fox teaches the drive mechanism comprises a gas engine (col. 3, ln 43-60).
In re claim 15, the examiner takes official notice that pneumatic tires were well known and conventional in the art to one of ordinary skill in the art at time of invention and, as such, would be obvious to incorporate onto the first front wheel, the second front wheel, the first rotatable rear wheel, the second rotatable rear wheel, or a combination thereof.
In re claim 16, the examiner takes official notice that stainless steel square tubing was well known and conventional in the art to one of ordinary skill in the art at time of invention and, as such, would be obvious to incorporate into the frame of Fox.
In re claim 17, Fox teaches a unitary frame comprising a base portion, the base portion having a first end region and a second end region, and a handle extending from the first end region of the base portion of the frame (fig. 1-3); a bucket removably coupled to the base portion of the frame (via fasteners, 24A-D and 25A-D); a drive mechanism (14) coupled to the base portion of the frame; a first set of one or more wheels coupled to the first end region of the base portion of the frame; and a second set of one or more wheels coupled to the second end region of the base portion of the frame and to the drive mechanism, wherein the second set of one or more wheels are designed to be driven by the drive mechanism (fig. 3).
In re claim 19, Fox teaches the second set of one or more wheels are coupled to the second end region of the base portion of the frame, the second set of one or more wheels are rotatable about an axle, the axle is fixed horizontally to the base portion of the frame (fig. 3).
In re claim 20, Fox teaches a unitary frame comprising a base portion, the base portion having a first end region and a second end region, and a handle extending from the first end region of the base portion of the frame (fig. 1-3); a bucket having a seamless interior, the bucket is coupled to the base portion of the frame with an external mounting system, the external mounting system comprising a first portion coupled to a bottom surface of the bucket and a second portion coupled to the base portion of the frame (fasteners, 24A-D and 25A-D); a drive mechanism (14) coupled to the base portion of the frame; a first rotatable caster wheel and a second rotatable caster wheel (21a) coupled to the first end region of the base portion of the frame; and a first front wheel (7) coupled to the second end region of the base portion of the frame and to the drive mechanism, wherein the first front wheel is driven by the drive mechanism. 
Fox differs in that it does not teach a second front wheel. Nonetheless, the examiner notes that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Further the examiner notes that inclusion of a second front wheel is known in the wheelbarrow arts. See, for example, Jin (US 10,112,635).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Hartley (US 2007/0089917)
In re claim 14, Fox differs in that it does not teach the drive mechanism comprises a high torque gearbox. Attention, however, is directed to Hartley which teaches the drive mechanism comprises a high torque gearbox and drive system (par. 17). It would be obvious to one of ordinary skill in the art to modify the apparatus of Fox to incorporate the drive mechanism and gearbox of Hartley in order to allow for electric control of the wheelbarrow.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Kelley (US 6,053,515).
In re claim 18, Fox differs in that it does not explicitly teach the bucket is replaceable with a single layer planar structure, a multilayer planar structure, an extendable planar structure, or a structure having a planar bottom and first and second parallel sides and first and second parallel ends. Attention, however, is directed to Kelley which teaches the bucket is replaceable with a single layer planar structure, a multilayer planar structure, an extendable planar structure, or a structure having a planar bottom and first and second parallel sides and first and second parallel ends (fig. 1-4). It would be obvious to one of ordinary skill in the art to modify the apparatus of Fox such that it can be both a bucket or with a flat surface in order to allow for different uses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/           Primary Examiner, Art Unit 3614